Citation Nr: 1728569	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1947 to March 1949 and the Air Force from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The issue of TDIU was appealed to the Board in December 2015.  The Board denied entitlement to TDIU.  The Veteran subsequently appealed the December 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand, the Court ordered that the TDIU claim should be reevaluated.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's service-connected disabilities alone or in combination render the Veteran unemployable. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in February 2012, March 2014, and September 2014.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus, with a total disability rating of 80 percent.  The Veteran qualifies for TDIU under the schedular rating.  The issue remaining is whether the Veteran is able to secure and follow a substantially gainful occupation. 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On the February 2012 VA examination the Veteran reported that from 2003 through 2012 that he had few close friends and had participated in a lifetime of activism in the civil rights movement and in the New Bedford community.  The Veteran graduated from high school at 17 and then enlisted in the military and was educated as an instrument specialist.  After discharge from the military, the Veteran reported that he earned a bachelor's degree in education and a master's degree in criminal justice.  The Veteran then worked a variety of jobs designing houses.  As a result, the Veteran states that he founded his own construction company in the 1960s.  The Veteran reported that at the time of this interview he continued to be involved in construction.  The examiner noted that the Veteran feels isolated from others, and has felt this way all of his life.  The examiner further noted that the Veteran finds isolation peaceful and rewarding (and will read, fly his plan, or do other activities during this time), and has done so since he was a boy and spent a great deal of time alone on his grandpartents' farm.  The examiner opined that the Veteran had occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

On the March 2014 VA PTSD Disability Benefits Questionnaire, the Veteran reported that he speaks with his siblings most days of the week and visits one brother every day.  The Veteran reported that he has three bachelor's degrees in the areas of education, architecture and construction, and legal education.  At the time of this examination, the Veteran was retired.  For 30 years after the Veteran's discharge from the military, the Veteran owned a construction business.  The Veteran stated that he hired project managers so that he could avoid interacting with people and thus was successful since he could minimize his social interactions.  During his lifetime, the Veteran also worked for Massachusetts housing finance agency, Housing and Urban Development Office, and the National Association for the Advancement of Colored People (NAACP) as a civil rights investigator and/or mediator.  From 1969-1974, the Veteran was the director of community youth program for minority and disadvantaged youth.  The Veteran was also a trustee for various museums.  The Veteran reported that he last worked in 2011 with the construction of New Bedford schools.  The examiner found that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner found the Veteran's thought process and speech to be within normal limits.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Specifically, the examiner opined that the Veteran's primary impairment has been in domains of social functioning.  The examiner notes that although the Veteran reported that his symptoms impacted his occupational functioning, the examiner found that the Veteran appears to have been successful in multiple positions and played a prominent role in various associations.  

In the September 2014 VA PTSD examination the examiner opined that the Veteran's level of occupation and social impairments were occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he lives by himself and that one of his daughters visits him daily to bring him food.  The Veteran described his relationship with his daughters as "excellent."  The Veteran stated that one of his daughters regularly checks the Veteran's vital signs as and pays his bills online because the Veteran is unfamiliar with using the internet.  The Veteran reported that he has two friends that he sees about two times per month.  The examiner noted that during the last 13 years of employment the Veteran was contracted with the City of New Bedford and oversaw many large projects, including but not limited to, the construction of three middle school facilities and athletic complexes.  In addition, the Veteran was an advocate for social justice issues for most of his professional career as noted by his involvement with the NAACP.  At the time of this examination the Veteran continued to volunteer his time to several different organizations.  The Veteran is on the advisory committee for the New Bedford Standard Times (approximately 2 hours per week), serves on the building committee for the New Bedford Whaling Museum (1-2 hours/week), and the Whitfield-Manjiro Society (1-1.5 hours per month).  The Veteran stated that he often receives phone calls from others consulting about construction projects which will generally result in the referring them to someone he knows.  When the Veteran is not volunteering his time his typical day will include going in the morning to Dunkin Donuts for a coffee, he will read a variety of books/magazines while listening to music, and will watch some TV. The examiner found that the Veteran experiences depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner observed that the Veteran was oriented to time, place and person, and was pleasant, cooperative and maintained good eye contact throughout the interview. The Veteran's affect was appropriate to content.  The examiner opined that the Veteran is not completely unemployable, reasoning that the Veteran remains active in his retirement with a variety of community organizations as well as remaining as a resource to others who are seeking advice or assistance with construction projects.  The examiner noted that the Veteran jokingly stated, "I'm a consultant to others but don't get paid for it."  The examiner further stated that when the Veteran is not volunteering his time, the Veteran engages in productive activities such as reading a great deal per day, upwards of 3-4 hours. 

In the September 2015 private employability evaluation the Veteran reported that he receives $1300 a month in Social Security Administration (SSA) retirement income.  The Veteran stated that he was discharged from his position as a contract manager with the City of New Bedford in 2011.  The Veteran admitted that he was not given a specific reason for his lay off, but he believed it was due to his PTSD symptoms.  The Veteran also believed that his symptoms are worsening with age and caused difficulty in relating to coworkers and causing increased isolation.  The Veteran stated that he observed that he was being treated differently at work in 2007.  And the Veteran therefore began to sporadically miss work.  The Veteran reported that he was forced to retire in 2011.  The Veteran reported that he experiences up to two bad days a week where he does not get out of bed and neglects his hygiene.  The Veteran reported that his daughters visit him weekly.  The Veteran stated that his job as a construction project manager was performed primarily in isolation except for occasional meetings.  The Veteran spent the bulk of his time on site making sure that work was completed correctly and as planned.  The Veteran stated that if he was not at the site, he worked in his car or home office by himself.  The private vocational specialist defined construction project manager, per the U.S. Department of Labor Selected Characteristics of Occupations from the Dictionary of Occupational Titles, as involving dealing with people beyond giving and receiving instructions.  The private vocational specialist opined that it is more likely than not that the Veteran's service connected PTSD prevents him from securing or following a substantially gainful occupation.  The private vocational specialist asserts that this unemployability began at the time of the Veteran's dismissal from work with the City of New Bedford in 2011.  The private vocational specialist is of the opinion that the Veteran would have no transferable skills to do any type of work based on his vocational history and limited ability to deal with his symptoms of PTSD, including sedentary work.  

The Board finds that the evidence is in equipoise regarding whether the Veteran is unemployable due to his service-connected PTSD with depression.  The VA examiners and the private examiner provided contrasting opinions, but each reviewed the claims file, took thorough histories from the Veteran, and provided significant supporting explanations for their conclusions.  The Board thus accords significant probative value to each of the provided opinions.  The examiners focused on the relevant psychiatric evidence and the Veteran's employment history in equal measure.  Under the benefit-of-the-doubt rule, there need not be a preponderance of the evidence in the Veteran's favor in order for him to prevail, but only an approximate balance of the positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board finds that the record is in equipoise and therefore sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  Entitlement to TDIU, therefore, is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


